                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

LINDA WATSON, individually, and
DAVID WATSON, as special administrator
and personal representative of the estate of
ROYCE SIDNEY WATSON, deceased                                                     PLAINTIFFS


v.                                  Case No. 4:18-cv-4158


SOUTHWEST ARKANSAS ELECTRICAL
COOPERATIVE CORPORATION and
JASON RAY ALEXANDER                                                             DEFENDANTS

                                         JUDGMENT

       Before the Court is Defendants Southwest Arkansas Electrical Cooperative Corporation

and Jason Ray Alexander’s Motion for Summary Judgment. (ECF No. 13). Plaintiffs Linda

Watson and David Watson have filed a response. (ECF No. 16). Defendants have filed a reply.

(ECF No. 17). The Court finds the matter ripe for consideration.

       For the reasons discussed in the Court’s memorandum opinion of even date, the Court finds

that Defendants’ motion for summary judgment (ECF No. 13) should be and hereby is

GRANTED. Plaintiffs’ claims are hereby DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 2nd day of January, 2020.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge
